Citation Nr: 1826828	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for sinus headaches.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1987 to March 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at a February 2018 videoconference hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a back disability, a right hip disability, a left hip disability, a right knee disability, a left knee disability, and sinus headaches.

As an initial matter, it appears that all relevant records have not been associated with the Veteran's claims folder.  At his videoconference hearing, the Veteran testified that his performance on physical fitness tests diminished during his active duty service due to problems with his knees, hips, and back and that he believes that his service personnel records could corroborate this.  Accordingly, on remand, the RO should attempt to obtain the Veteran's complete service personnel records.  If additional service personnel records are unavailable, a formal finding of unavailability should be placed of record.

Additionally, the Veteran testified that he recently underwent a CT scan of his sinuses.  VA treatment records documenting this procedure have not been associated with the Veteran's claims folder.  Finally, the Veteran has reported that he received medical care from VA since 1993 in Bay Pines and West Palm Beach and it is unclear whether the RO has obtained all available records from these first few years following separation from service.  On remand, the RO should ensure that all available VA outpatient treatment records from March 1993 through the present have been associated with the Veteran's claims folder.  If any VA outpatient treatment records are unavailable, a formal finding of such should be placed of record.  

Once this is done, the RO should refer the Veteran's claims folder for a new VA medical opinion to address the Veteran's contention, raised at his videoconference hearing, that his back, bilateral hip disability, and bilateral knee disability are secondary to his service connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the Veteran's claims folder.  If additional service personnel records are unavailable, a formal finding of such should be associated with the Veteran's claims folder.

2.  Associate all VA outpatient treatment records from March 1993 through the present with the Veteran's claims folder.  

3.  Once this is done, the RO should refer the Veteran's claims folder for an addendum medical opinion

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's back disability, bilateral hip disability, and bilateral knee disability were caused or aggravated (worsened) by the Veteran's service connected right ankle disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

